DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 3 recites the limitation "the opening" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (U.S. 2016/0111398; hereinafter Hsiao) in view of Kim (U.S. 9978731).
Regarding claim 1, Hsiao discloses a semiconductor package comprising:

a first connection structure 13 disposed on the first surface of the frame 14 and including a first redistribution layer (labeled fig. 4j and ¶0014) connected to the wiring structure (labeled fig. 4j);
a first semiconductor chip 12 (fig. 4j) disposed on the first connection structure 13 within the cavity and having connection pads (labeled fig. 4j) connected to the first redistribution layer (labeled fig. 4j);
a first encapsulant (labeled fig. 4j) encapsulating the first semiconductor chip 12 and covering the second surface of the frame 14 (fig. 4j);
a second connection structure 16 (fig. 4j) including a second redistribution layer (labeled fig. 4j) including a first redistribution pattern 17 and a first connection via 15 or (labeled fig. 4j), the first redistribution pattern 17 being embedded in the first encapsulant and having one surface exposed from the encapsulant, and the first connection via 15 penetrating through the first encapsulant and connecting the wiring structure (labeled fig. 4j) and the first redistribution pattern 17 to each other (fig. 4j).

    PNG
    media_image1.png
    599
    905
    media_image1.png
    Greyscale

Hsiao doesn’t disclose a second semiconductor chip disposed on the second connection structure and having connection pads connected to the second redistribution layer.
However, Kim discloses a device comprising: a second semiconductor chip 222, 224 or 221 (fig. 19) disposed on the second connection structure (labeled fig. 19) and having connection pads 222B or (labeled fig. 19) connected to the second redistribution layer (labeled fig. 19).

    PNG
    media_image2.png
    515
    838
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Hsiao by having the second semiconductor chip disposed on the second connection structure and having connection pads connected to the second redistribution layer, as taught by Kim, in order to provide a stacked multichip device and to obtain a semiconductor module of high density and high performance with a large capacity.
	Regarding claim 2, Kim discloses a passivation layer 150 (fig. 19) disposed on the second connection structure (labeled fig. 19) and having openings (labeled fig. 19) exposing partial regions of the second redistribution layer (labeled fig. 19), wherein the connection pads of the second semiconductor chip 222, 224 or 221 are connected to the partial regions of the second redistribution layer through the openings (labeled fig. 19).
Regarding claim 3, Kim discloses that wherein the partial regions of the second redistribution layer (labeled fig. 19) contain a plurality of pads, and the second semiconductor chip 222, 224 or 221 
Regarding claim 4, Kim discloses that wherein the second semiconductor chip 221 (fig. 19) is disposed on the passivation layer 150 (fig. 19), and the connection pads of the second semiconductor
chip 221 (fig. 19) are connected to the partial regions of the second redistribution layer (labeled fig. 19) by wires (e.g. plurality of wires of semiconductor chip 221 in fig. 19).
Regarding claim 5, Kim discloses that the semiconductor package further comprising a second encapsulant 230 (fig. 19) disposed on the passivation layer 150 (fig. 19) and encapsulating the second semiconductor chip 222, 224 or 221 (fig. 19). 
Regarding claim 6, Hsiao discloses that wherein the first encapsulant (labeled fig. 4j) includes an encapsulating insulating layer (labeled fig. 4j) encapsulating the first semiconductor chip 12 and covering the second surface of the frame 14 and a bonding insulating layer 16 (fig. 4j) disposed on the encapsulating insulating layer and embedding the first redistribution pattern 17 therein so that the one surface of the first distribution pattern 17 is exposed from the bonding insulating layer 16 (fig. 4j).
Regarding claim 10, Hsiao discloses that wherein the first encapsulant (labeled fig. 4j) has an upper surface substantially coplanar with the exposed surface of the first redistribution pattern 17 (fig. 4j).
Regarding claim 17, Hsiao discloses a semiconductor package comprising:
a first semiconductor chip 12 (fig. 4j) having an active surface (labeled fig. 4j) having connection pads (labeled fig. 4j) disposed thereon and an inactive surface opposing the active surface (labeled fig. 4j);


an encapsulant (labeled fig. 4j) disposed on the first connection structure 13 and encapsulating the first semiconductor chip 12;
a wiring structure (labeled fig. 4j) penetrating through the encapsulant (labeled fig. 4j) and connected to the first redistribution layer (labeled fig. 4j under claim 1 or ¶0014);
a second connection structure 16 (fig. 4j) including a second redistribution layer (labeled fig. 4j under claim 1) having a first redistribution pattern 17 and a connection via (labeled fig. 4j under claim 1), the first redistribution pattern 17 being embedded in the encapsulant and having one surface exposed from the encapsulant (labeled fig. 4j), and the connection via penetrating through the encapsulant and connecting the wiring structure (labeled fig. 4j) and the first redistribution pattern 17 to each other (fig. 4j).

    PNG
    media_image3.png
    501
    845
    media_image3.png
    Greyscale


However, Kim discloses a device comprising: a second semiconductor chip 222, 224 or 221 (fig. 19) disposed on the second connection structure (labeled fig. 19 under claim 1) and having connection pads 222B or (labeled fig. 19 under claim 1) connected to the second redistribution layer (labeled fig. 19 under claim 1).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Hsiao by having the second semiconductor chip disposed on the second connection structure and having connection pads connected to the second redistribution layer, as taught by Kim, in order to provide a stacked multichip device and to obtain a semiconductor module of high density and high performance with a large capacity.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2018/0061794) in view of Kim (U.S. 9978731).
Regarding claim 1, Kim et al. disclose a semiconductor package comprising:
a frame (fig. 15) having a cavity and including a wiring structure 112c and 112d connecting first and second surfaces of the frame (fig. 15), the first and second surfaces opposing each other (fig. 15);
a first connection structure (labeled fig. 15) disposed on the first surface of the frame (labeled fig. 15) and including a first redistribution layer (labeled fig. 15) connected to the wiring structure 112c (fig. 15);
a first semiconductor chip 121 (fig. 15) disposed on the first connection structure 13 within the cavity and having connection pads 122 (fig. 15) connected to the first redistribution layer (labeled fig. 15);

a second connection structure (labeled fig. 15) including a second redistribution layer including a first redistribution pattern 182 and a first connection via 191, the first redistribution pattern 182 being embedded in the first encapsulant and having one surface exposed from the encapsulant, and the first connection via 15 penetrating through the first encapsulant and connecting the wiring structure 112d and the first redistribution pattern 182 to each other (fig. 15).

    PNG
    media_image4.png
    505
    801
    media_image4.png
    Greyscale

Kim et al. don’t disclose a second semiconductor chip disposed on the second connection structure and having connection pads connected to the second redistribution layer.
However, Kim discloses a device comprising: a second semiconductor chip 222, 224 or 221 (fig. 19) disposed on the second connection structure (labeled fig. 19) and having connection pads 222B or (labeled fig. 19) connected to the second redistribution layer (labeled fig. 19).

Regarding claim 2, Kim discloses a passivation layer 150 (fig. 19) disposed on the second connection structure (labeled fig. 19) and having openings (labeled fig. 19) exposing partial regions of the second redistribution layer (labeled fig. 19), wherein the connection pads of the second semiconductor chip 222, 224 or 221 are connected to the partial regions of the second redistribution layer through the openings (labeled fig. 19).
Regarding claim 3, Kim discloses that wherein the partial regions of the second redistribution layer (labeled fig. 19) contain a plurality of pads, and the second semiconductor chip 222, 224 or 221 (fig. 19) is disposed on the opening, and the connection pads 222B or (labeled fig. 19) of the second semiconductor chip 222, 224 or 221 are connected to the plurality of pads (fig. 19), respectively.
Regarding claim 4, Kim discloses that wherein the second semiconductor chip 221 (fig. 19) is disposed on the passivation layer 150 (fig. 19), and the connection pads of the second semiconductor chip 221 (fig. 19) are connected to the partial regions of the second redistribution layer (labeled fig. 19) by wires (e.g. plurality of wires of semiconductor chip 221 in fig. 19).
Regarding claim 5, Kim discloses that the semiconductor package further comprising a second encapsulant 230 (fig. 19) disposed on the passivation layer 150 (fig. 19) and encapsulating the second semiconductor chip 222, 224 or 221 (fig. 19).
Regarding claim 6, Kim et al. disclose that wherein the first encapsulant (labeled fig. 15) includes an encapsulating insulating layer 130 encapsulating the first semiconductor chip 121 and covering the second surface of the frame (labeled fig. 15) and a bonding insulating layer 180 (fig. 15) disposed on the 
Regarding claim 7, Kim et al. disclose that wherein the first redistribution pattern 182 (fig. 15) includes a land having an opening (e.g. opening for vias 191 in fig. 15), and the first connection via 191 penetrates through the opening of the first redistribution pattern 182 (fig. 15).
Regarding claim 8, Kim et al. disclose that wherein the first connection via 191 (fig. 15) is connected to one end of the first redistribution pattern 182 and penetrates through the first encapsulant (labeled fig. 15).
Regarding claim 9, Kim et al. disclose that wherein the first connection via 191 has a greater width in a portion thereof in contact with the first redistribution pattern 182 than in a portion thereof in contact with the wiring structure 112c (fig. 15).
Regarding claim 10, Kim et al. disclose that wherein the first encapsulant (labeled fig. 15) has an upper surface substantially coplanar with the exposed surface of the first redistribution pattern 182 (fig. 15).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (U.S. 2016/0111398; hereinafter Hsiao) in view of Kim (U.S. 9978731) as applied to claim 17, and further in view of Kim et al. (U.S. 2018/0061794).
As discussed in details above, Hsiao as modified by Kim substantially discloses all the limitations as claimed above except for the connection via has a greater width in a portion thereof in contact with the first redistribution pattern than in a portion thereof in contact with the wiring structure.

Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Hsiao and Kim by having the connection via has the greater width in the portion thereof in contact with the first redistribution pattern than in the portion thereof in contact with the wiring structure, as taught by Kim et al., in order to provide a different application and design alternative for the semiconductor package.

Allowable Subject Matter
Claims 11-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DILINH P NGUYEN/Examiner, Art Unit 2894      

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894